DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 6-12 and 15-17 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tielemans et al (9,169,381).
	Tielemans sets forth radiation curable aqueous composition comprising at least one ethylenically unsaturated polymer (1) which is the reaction product of a water-dispersible (meth)acrylic polymer A containing pendant hydroxyl or isocyanate groups, and containing pendant groups capable to render the polymer dispersible in aqueous medium either directly or after reaction with a neutralizing agent; at least one ethylenically unsaturated compound B which can be radically polymerized under irradiation and which attaches to the (meth)acrylic polymer A by an urethane linkage; and, optionally, at least one neutralizing agent C. The present invention further relates to the making and use of such radiation curable aqueous compositions—see abstract and col 1, lines 35-54.  The water-dispersible (meth)acrylic polymer A used in the invention preferably the Tg of this polymer A is at most 70.degree. C., more preferably at most 50.degree. C—column 2, lines 10-14.
	Tielemans sets forth a radiation curable composition, having a weight average molecular weight of 12 800 Daltons and a glass transition temperature (Tg) of 20°C, which comprises a (meth)acrylated acrylic polymer comprising pendant hydroxyl groups (Example 1, tables 1 & 2). Said radiation curable composition is the reaction product of:
 a) A water-dispersible (meth)acrylic polymer A comprising pendant hydroxyl groups which has a glass transition temperature (Tg) of 29-30°C as calculated by the Fox equation and a hydroxyl number of 52.6 mgKOH/g (Example 1, table 2). Said polymer A is prepared from: a1) a hydroxy functional ethylenically unsaturated monomer (Example 1, table 1: hydroxyethyl acrylate (HEA)), and a2) three ethylenically unsaturated monomers different from a1) (Example 1, table 1: methyl methacrylate (MMA), butyl acrylate (BuA), methacrylic acid (MAA)); 
b) an isocyanate group-containing monoadduct B comprising a (meth)acrylate group which attaches to the (meth)acrylic polymer A by an urethane linkage (Example 1, table 2) and which is the reaction product of: b1) a polyisocyanate (Example 1, table 1: hexamethylene diisocyanate (HDI), b2) a mixture of hydroxy functional (meth)acrylate monomers (Example 1, table 1: polyacrylated dipentaerythrytol (DPHA) being a mixture of dipentaerythrytol tetraacrylate, dipentaerythrytol pentaacrylate and dipentaerythrytol hexaacrylate). 
Tielemans discloses that the equivalent ratio of isocyanates groups to the total amount of hydroxyl groups of the monoadduct is 1:0.5 to 1:0.75 (col, 7, line 65 to col. 8, line 15) and that the equivalent ratio of isocyanates groups to the total amount of hydroxyl groups of the radiation curable composition is from 0.05:1 to 1:1 (col. 8, lines ). 
Tielemans, also, discloses the use of the radiation curable composition in three dimensional (3D) applications, a coating prepared from the radiation curable composition and a method for coating a substrate comprising a step of applying a composition of the invention to at least one surface of an article, followed by a step of curing said coating composition by exposure to high energy radiation (col. 21).  

Allowable Subject Matter

Claims 2, 5, and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc